Citation Nr: 1617337	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-27 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for a bilateral hearing disability. 

3. Entitlement to service connection for a respiratory disability.

4. Entitlement to service connection for a lower back disability. 


REPRESENTATION

The Veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2002 to December 2005. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a video conference at the RO in March 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of service connection for a bilateral hearing disability, service connection for a respiratory disorder, and service connection for a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus has not been satisfactorily disassociated from his period of active service.





CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Legal Criteria

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 


Analysis

The evidence sufficiently establishes all three Hickson elements with regard to the Veteran's tinnitus.  The VA examination in March 2008 and the Veteran's hearing testimony in March 2016 indicated the Veteran has the current disability of tinnitus.  The Board notes that reliable testimony alone is sufficient to establish a diagnoses of tinnitus, as the Court of Appeals for Veterans Claims has held a layperson is capable of diagnosing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The Veteran also testified that he has experienced tinnitus since an in-service head trauma.  The Veteran's STRs records verify that he sustained a head injury in September 2004.  As tinnitus is a considered a chronic disease as defined in 38 C.F.R. § 3.309; a continuity of symptomatology is sufficient to establish a nexus between an in-service occurrence and the current disability.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  As there is no evidence that impugns the credibility of the Veteran's statements with respect to his tinnitus symptomatology, there is sufficient evidence to establish a nexus.

The Board notes that the VA examiner in the March 2008 VA examination reported that there was not a nexus.  This opinion only addressed an etiology related to acoustic trauma, specifically noting there was no corroborating hearing loss with the tinnitus.  As this did not address the alternative theory of tinnitus being related to a head trauma, it has little probative value. 

Thus, giving the Veteran the benefit of the doubt, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for tinnitus is granted. 


REMAND

VA has not met its duty to assist the Veteran in his claims of service connection for a bilateral hearing loss disability, service connection for a respiratory disability, and service connection for a low back disability.  Although, the Veteran was afforded an examination for these claims, those examinations were incomplete for adjudicating claims for service connection.  Thus these claims must be remanded to obtain adequate examinations before they can adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Bilateral Hearing Loss

With regard to the claim for service connection for a bilateral hearing loss disability, the VA afforded the Veteran a VA examination in March 2008.  Although hearing loss for VA compensation purposes was not established as outlined under 38 C.F.R. § 3.385 (2015) at that examination, the Veteran has testified that his condition has "without a doubt" worsened since the March 2008 exam.  HEARING TESTIMONY, at 18-19.  Given the Veteran's testimony, and the amount of time since the last hearing exam, it is at least as likely as not that the Veteran's condition has worsened during the pendency of the claim to the point that it may satisfy the foregoing regulation.  Giving the Veteran the benefit of the doubt, a new examination to evaluate the Veteran's bilateral hearing loss disability is warranted.  



Respiratory Disability

With regard to the Veteran's claim for service connection for a respiratory disability, the VA examination was incomplete.  In particular, the rationale in the opinion provided by the VA examiner in June 2009 did not adequately address the relationship between respiratory diseases diagnoses during the pendency of the claim and in-service diagnoses of the same diseases.  The VA examiner opined that the Veteran's respiratory disability was less likely than not related to his military service because there was only one diagnosed episode of costochondritis in service.  The examiner noted that the Veteran now has recurrent upper respiratory infections (URIs), but did not opine whether it was related to the in-service URI diagnosis in April 2002.  Further, in the time since the June 2009 examination, the Veteran's treatment records show diagnoses of pharyngitis in January 2014 and May 2014.  The Veteran's STRs also contain a diagnosis of pharyngitis, which was not addressed in the June 2009 examination report.  It is unclear if the examiner evaluated the in-service URI or pharyngitis when formulating his opinion.  It is also unclear whether these in-service events were related the post-service events.  Therefore, a new examination is necessary to address the nature and etiology of all respiratory diseases, disorders, and disabilities the Veteran has experience during the pendency of this claim. 

Low Back Disability

Finally, with regard to the Veteran's claim for service connection for a low back disability, the February 2015 opinion did not adequately address the question of whether the Veteran's current low back disability pre-existed service and was aggravated therein beyond the natural progression of such disability.  

A veteran is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  This is also known as the presumption of soundness.

In this case, the Veteran's entrance examination noted that his spine and other musculoskeletal systems were normal.  A history of chiropractic treatment for the Veteran's back was noted, but a history of an injury does not constitute a notation of an injury or disease at the time of enrollment for the purposes of 38 U.S.C.A. § 1111.  38 C.F.R. § 3.304(b) (2015).  Nevertheless, the February 2015 examiner noted the Veteran's history of a back injury prior to service and stated, "[it] existed prior to service."  The examiner continued by stating, "There is no evidence to indicate this back condition was aggravated beyond the natural progression of the disease while on [active duty]."  The combination of statements implied that the examiner evaluated the Veteran's condition under a preexisting disability framework.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Since the Veteran's low back injury was not noted during his entrance examination, evaluating his low back disability under a preexisting disability is only appropriate if there is clear and unmistakable evidence that the injury existed before his acceptance into active service and that there was clear and unmistakable evidence that the injury was not aggravated during active service.  

Here there is no indication that the examiner's statements that the back injury preexisted service and was not aggravated in service were founded upon evidence that was clear and unmistakable as required by the foregoing VA laws and regulations.  As it is unclear what the examiner based these statements on, a remand is necessary to clarify whether the presumption of soundness was adequately rebutted by clear and unmistakable evidence, or whether the Veteran's low back disability should have been evaluated as directly related to service. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his alleged bilateral hearing disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a. Whether the Veteran currently has a hearing disability for VA purposes as outlined under 38 C.F.R. § 3.385 (2015) that is currently manifested or is indicated in the evidence of record at any time since approximately October 2007.   

b. If such a hearing disability is indicated, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing disability is related to a disease or injury, including acoustic trauma, incurred during a period of active service, including whether it is at least as likely as not (a probability of 50 percent or greater) that such hearing loss has been caused or aggravated  the now service-connected tinnitus.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his alleged respiratory disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a. Identify any respiratory diseases, disorders, or disabilities currently manifested or are indicated in the evidence of record from any time from approximately October 2007. 

b. For any respiratory disease, disorder, or disability identified, whether it whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the Veteran's STRs from April 2002 and April 2003 as well as treatment records from the Northern California Health Care System (HCS) from January 2014 and May 2014.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Forward the Veteran's claims folder to the examiner who conducted the February 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again for his low back disability.

Following review of the claims file, the examiner should provide an opinion on the following:

a) Whether there is clear and unmistakable evidence that the Veteran's low back disability preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting low back disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's low back disability preexisted service or was not aggravated by service, then the Veteran's back must be considered to have been sound at entry, and based upon that premise, the question to answer would be whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability had its onset in service or is otherwise related to service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


